The notes in suit were made and declared on as original promises by Daniel Galvin, the defendant's intestate, jointly with the Newport Laundry Co. At the trial in the Common Pleas Division the defendant moved that Patrick Horgan be summoned in as a codefendant, on the ground that the Newport Laundry Co. was a copartnership, of which he and Daniel Galvin were members. The court denied the motion.
Though the statute (Gen. Laws R.I. cap. 233, § 21) provides that the court may on motion of a defendant order other parties to the contract to be made defendants, we think that this implies a judicial and not an absolute discretion, and hence that it is reviewable. The statute was evidently intended to give a right to the defendant in a proper case. In the present case the representative of Daniel Galvin cannot be charged for a partnership debt on which he was jointly liable till the plaintiff shall have first exhausted the partnership estate. Gen. Laws R.I. cap. 233, § 17. In this state of facts, Horgan, as surviving partner, is primarily liable. We think, therefore, that the motion should have been granted. *Page 160 
Defendant's petition for a new trial granted, and case remitted to the Common Pleas Division for further proceedings.